    USDC IN/ND case 2:17-cv-00270-JEM document 81 filed 01/13/20 page 1 of 1


                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

CHRISTIAN BALDERAS,                     )
                                        )
                           Plaintiff,   )
                                        )
      vs.                               )      Case No. 2:17-CV-00270-JEM
                                        )
TARGET CORPORATION,                     )
                                        )
                           Defendant.   )

                  STIPULATION OF DISMISSAL WITH PREJUDICE

      The parties, by their respective counsel, pursuant to Rule 41 of the Federal Rules of

Civil Procedure, now move to dismiss this cause of action with prejudice.



 Alex Mendoza Law, LLC                          JOHNSON & BELL, P.C.

 /s/ Roberto “Alex” Mendoza                     /s/ Edward W. Hearn
 Roberto “Alex” Mendoza, #30766-49              Edward W. Hearn, #18691-64
 6950 Indianapolis Blvd                         11051 Broadway, Suite B
 Hammond, IN 46324                              Crown Point, IN 46307
 219-200-2000                                   219-791-1900
 Alex@alexmendozalaw.com                        hearne@jbltd.com
  Attorney for Plaintiff                        Attorneys for Defendant
